COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Fitzpatrick, * Judge Annunziata and
     Senior Judge Duff
Argued at Alexandria, Virginia

COMMONWEALTH OF VIRGINIA
                                     MEMORANDUM OPINION** BY
v.   Record No. 1471-97-4       CHIEF JUDGE JOHANNA L. FITZPATRICK
                                        NOVEMBER 25, 1997
SHARON McINTYRE


          FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                Wiley R. Wright, Jr., Judge Designate

           H. Elizabeth Shaffer, Assistant Attorney
           General (Richard Cullen, Attorney General, on
           brief), for appellant.
           Jonathan Shapiro (Law Offices of Jonathan
           Shapiro, P.C., on brief), for appellee.



     Sharon McIntyre (appellee) was indicted for possession of

cocaine and marijuana in violation of Code § 18.2-250.     Appellee

filed a motion to suppress evidence seized as a result of a

search of 3201 Landover Street #1202 in Alexandria.    The trial

court granted the suppression motion, and the Commonwealth noted

an appeal pursuant to Code § 19.2-398(2).   On appeal, the

Commonwealth argues that the trial court erred (1) in finding

that the affidavit supporting the search warrant failed to

provide probable cause for the search; and (2) in refusing to

apply the good faith exception to justify the search.    We hold

that the affidavit established a sufficient nexus between the

     *
      On November 19, 1997, Judge Fitzpatrick succeeded Judge
Moon as chief judge.
     **
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
evidence sought and the place searched to justify the issuance of

the search warrant.   For the following reasons, we reverse and

remand.

                            Background

     Appellee lived in apartment #1202 at 3201 Landover Street

with her daughter, Lisa Lafay, the named lessee.          On January 16,

1997, Detective Shawn Monaghan of the Fairfax County Narcotics

Division appeared before an Alexandria magistrate and obtained a

search warrant for "3201 Landover Street #1202, Alexandria,

Virginia, (City of Alexandria)."       The purpose of the search was

to locate money, paraphernalia, records and documents related to

the distribution of cocaine.   Although appellee was not the

target of the investigation, upon executing the warrant,

Detective Monaghan discovered cocaine and other evidence that

implicated appellee and led to her indictment.      Because appellee

challenges the sufficiency of the affidavit supporting the search

warrant, we set out the contents in some detail.
     In the seven-page affidavit, Detective Monaghan described

his investigation into the cocaine-related activities of
                                                      1
Christopher Charles Lafay, appellee's son-in-law.          Monaghan

spoke with two confidential informants who indicated that Lafay

distributed cocaine in Fairfax County, that he had been seen with

large amounts of cocaine, marijuana and cash, that Lafay had
     1
      The affidavit also described Detective Monaghan's training
and experience, including seven years of undercover work and four
years in the Narcotics Division.



                                   2
previously stored large quantities of illegal controlled

substances in a storage bin at Shurgood Storage Centers, and that

he drove a Ford with Virginia license ZLZ-1773.        Detective

Monaghan investigated the license plate number and learned that

it was registered to a Ford four-wheel drive vehicle owned by

Chris Lafay.        He also obtained Lafay's Social Security number and

date of birth and used them to discover that Lafay pled guilty to

"trafficking cocaine by possession" in 1993.        After he confirmed

that Chris Lafay owned unit #18 at Shurgood Storage, the

detective obtained and executed a search warrant on the storage

bin. 2       He discovered records in the name of Chris Lafay and a

baggie containing white powder-type residue that field-tested as

cocaine.

         Further investigation revealed that Chris Lafay was married

to Lisa Lafay, who also pled guilty to "trafficking cocaine by

possession" in 1993, and whose current address was 3201 Landover

Street, Apartment #1202 in Alexandria.        While conducting

surveillance, Monaghan observed Chris Lafay's Ford parked in

front of Lisa's apartment building.        One concerned citizen in the
         2
      The affidavit for the storage bin search warrant stated, in
part, "it is the experience of your Affiant that, to avoid
detection and apprehension by law enforcement, habitual drug
dealers are aware of, study, and take measures to protect
themselves from the undercover operations undertaken by law
enforcement personnel. These measures include but are not
limited to, the use of storage facilities to house large amounts
of drugs/narcotics and cash. The storage facility is used to
keep the drugs and cash out of their immediate possession, but
still easily accessible and secure." This information was not
contained in the affidavit for the disputed search.




                                      3
management office of the apartment building told the detective

that Lisa lived in apartment #1202, that Chris had been coming

and going during the past few weeks, and that the citizen

believed Chris was staying in that apartment with Lisa.   A second

concerned citizen told Detective Monaghan that he had seen a

black 1991 Explorer with Virginia license ZLZ-1773 parked in

front of the building.

     The affidavit further stated:
          It is the experience of your affiant that
          persons who traffic in cocaine do keep
          records and documents to insure a continued
          supply of customers and source of supply, as
          well as money, financial records reflecting
          amounts and kinds of controlled substances
          purchased with amounts paid and received.
          These records include, but are not limited
          to, telephone books, toll records, address
          books, computers, computer disks, electronic
          storage devices, and money lists showing
          money paid and owed. Persons who regularly
          traffic in controlled substances also keep
          paraphernalia used in the sale of controlled
          substances to include, but not limited to,
          scales, baggies, measuring devices, aluminum
          foil and other types of containers.

     At the hearing on appellee's motion to suppress, the trial

court found that the affidavit failed to establish the requisite

nexus between the items sought and the place to be searched and

that the Leon good faith exception did not apply.   The court

failed to reach appellee's contentions that the magistrate's

failure to comply with Code § 19.2-54 and the affiant's material

omission (see supra, note 2) also required suppression of the

evidence.



                                4
                      Validity of the Warrant

     "The task of the issuing magistrate is simply to make a

practical commonsense decision whether, given all the

circumstances set forth in the affidavit before him . . . there

is a fair probability that contraband or evidence of a crime will

be found in a particular place."       Miles v. Commonwealth, 13 Va.

App. 64, 68-69, 408 S.E.2d 602, 604-05 (1991) (citing Illinois v.

Gates, 462 U.S. 213, 238 (1983)), aff'd en banc, 14 Va. App. 82,

414 S.E.2d 619 (1992).   "The initial determination of probable

cause requires the magistrate to weigh the evidence presented in

light of the totality of the circumstances."       Tart v.

Commonwealth, 17 Va. App. 384, 387, 437 S.E.2d 219, 221 (1993).

"'[A] magistrate may draw reasonable inferences from the material

supplied to him.'"   Miles, 13 Va. App. at 69, 408 S.E.2d at 605

(quoting Williams v. Commonwealth, 4 Va. App. 53, 68, 354 S.E.2d

79, 87 (1987)).

     "When reviewing a decision to issue a warrant, a reviewing

court must grant great deference to the magistrate's

interpretation of the predicate facts supporting the issuance of

a search warrant and to the determination of whether probable

cause supported the warrant."   Janis v. Commonwealth, 22 Va. App.

646, 652, 472 S.E.2d 649, 652 (citation omitted), aff'd en banc,

23 Va. App. 696, 479 S.E.2d 534 (1996).       See Ornelas v. United

States, ___ U.S. ___, 116 S. Ct. 1657, 1663 (1996) (stating that

"the scrutiny applied to a magistrate's probable-cause



                                   5
determination to issue a warrant is less than that for

warrantless searches").   "'A deferential standard of review is

appropriate to further the Fourth Amendment's strong preference

for searches conducted pursuant to a warrant.'"   Tart, 17 Va.

App. at 388, 437 S.E.2d at 221 (quoting Williams, 4 Va. App. at

68, 354 S.E.2d at 87).

     The underlying affidavit in the instant case provided the

magistrate with a substantial basis for determining probable

cause.   The affidavit contained statements of confidential

informants that Chris Lafay sold cocaine and kept drugs and

drug-related paraphernalia in his rented storage bin.    The

affidavit described in detail Detective Monaghan's investigation

and his corroboration of information provided by concerned

citizens.   The detective discovered some records and evidence of

cocaine in Lafay's storage bin, and he learned that Lafay was

married, that his wife leased the apartment to be searched, and

that Lafay had frequented her apartment building recently.

Additionally, the affidavit reviewed Monaghan's extensive

training and experience in drug-related investigation and

described the detective's experience and knowledge that drug

dealers keep drug-related records and paraphernalia.    The

affidavit reasonably supported the inference that Chris Lafay was

a drug dealer, that he was living with his wife at her apartment,

and that he kept drug-related records and paraphernalia.
     "A magistrate is entitled to draw reasonable inferences



                                 6
about where incriminating evidence is likely to be found, based

on the nature of the evidence and the type of offense."     Gwinn v.

Commonwealth, 16 Va. App. 972, 975, 434 S.E.2d 901, 904 (1993)

(citing United States v. Fannin, 817 F.2d 1379 (9th Cir. 1987)).

 "In the case of drug dealers, evidence of that ongoing criminal

activity is likely to be found where the dealer resides."      Gwinn,

16 Va. App. at 976, 434 S.E.2d at 904 (citation omitted).    The

magistrate could reasonably infer that drug-related records or

paraphernalia would probably be found at 3201 Landover Street

#1202 in Alexandria.   Therefore, we hold that the affidavit

provided an adequate nexus linking evidence of Chris Lafay's

drug-related activity to the premises searched.
                       Good Faith Exception

     "Assuming, arguendo, that the warrant was not issued upon

probable cause, evidence seized pursuant to the warrant is

nevertheless admissible if the officer executing the warrant

reasonably believed that the warrant was valid."     Tart, 17 Va.

App. at 389, 437 S.E.2d at 222 (citing United States v. Leon, 468
U.S. 897 (1984)) (other citations omitted).   However, the good

faith exception is not available in the following four instances:

          "(1)[W]here the magistrate was misled by

          information in the affidavit which the

          affiant knew was false or should have known

          was false, (2) the issuing magistrate totally

          abandoned his judicial role, (3) the warrant




                                 7
          was based on an affidavit so lacking in

          indicia of probable cause as to render

          official belief in its existence unreasonable

          or (4) where the warrant was so facially

          deficient that an executing officer could not

          reasonably have assumed it was valid."

Janis, 22 Va. App. at 653, 472 S.E.2d at 653 (citation omitted).

     Appellee argues that this case is "identical" to Janis,

where this Court held that an affidavit supporting a search

warrant "gave absolutely no indication that the fruits of

criminal activity would probably be found at [the location

searched]."    Id.   Appellee's reliance is misplaced.   The

affidavit at issue in Janis failed to indicate the address to be

searched or to explain why contraband would be found there.       Id.

at 652, 472 S.E.2d at 653.    The affidavit in the instant case

described Lafay's confirmed presence at the apartment building

where his wife maintained a residence and described why the

detective believed he would find drug-related evidence there.

This information, in the context of the detailed investigation,

provides sufficient indicia of probable cause to justify the

warrant under the good faith exception to the search warrant

requirement.

                                           Reversed and remanded.




                                   8